DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a holding member” in claims 1 and 2; “a limiting unit”, “a restraining unit” and “an urging unit” of claim 2; “a delivery unit”, “a transfer unit” of claim 16; “a levitating unit” of claim 17; “a processing unit” of claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “extending accommodating portion” and “medium regulating component” provided therewith must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially just below”, in claims 5 and 6, is a relative term which renders the claim indefinite. The term “substantially just below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the term “in a vicinity” of claim 18 is a relative term which renders the claim indefinite as well.
Regarding claim 19, the applicant’s disclosure gives a brief synopsis of the claimed subject matter, however there is no drawing accompanying the disclosed structure.  It is not clear as to what the applicant considers to be their “extending accommodating portion” along with “the medium regulating component” to be provided therewith.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al (US Pat No 11,124,375).
Regarding claim 1, Matsuoka discloses a medium regulating component for use in a medium feeding device that feeds sheet media accommodated in an accommodating unit, the medium regulating component for regulating excessive floating of a medium accommodated in the accommodating unit, the medium regulating component comprising:
a regulating member (6) that protrudes in a horizontal direction from a periphery of the accommodating unit and that comes into contact with the floating medium;
a holding member (75) that holds the regulating member in a non-contact state with the medium;
a first rotating shaft (c4) that supports the regulating member to be rotatable with respect to the holding member; and
a second rotating shaft (c5) that supports the holding member to be rotatable with respect to the accommodating unit, wherein 
when the regulating member receives a pressing force from below in a gravitational direction, the regulating member rotates about the first rotating shaft in a state where movement of the holding member is suppressed (e.g. 6 rotates about c4 and c5), and
when the regulating member receives a pressing force from above in the gravitational direction, the regulating member pushes the holding member to rotate about the second rotating shaft (e.g. 6 rotates about c4 and c5).
Regarding claims 3 and 5, as best understood, Matsuoka discloses the second rotating shaft is disposed above the first rotating shaft (e.g. in a state where the regulating member is moved from below).
Regarding claim 10, Matsuoka discloses a rotation trajectory of a protruding end of the regulating member when the regulating member rotates about the second rotating shaft is positioned above a maximum load line of the media accommodated in the accommodating unit (e.g. the regulating member can be moved to be positioned above the maximum load line).
Regarding claim 12, Matsuoka discloses a rotation trajectory of the protruding end of the regulating member when the regulating member rotates about the first rotating shaft is positioned below the maximum load line of the media accommodated in the accommodating unit (e.g. the regulating member can be moved to be positioned below the maximum load line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al in view of Hashimoto et al (9,725,265).

Regarding claim 16, Matsuoka discloses an accommodating unit (2) in which sheet media are accommodated; and the medium regulating component according to claim 1 that is provided on the periphery of the accommodating unit and that regulates the excessive floating of the accommodated medium.  It is noted that Matsuoka fails to disclose a transfer unit or delivery unit. However, Hashimoto discloses a similar sheet feeding device having a delivery unit (180) that is provided on a delivery direction side of the media accommodated in the accommodating unit and that delivers the media one by one; a transfer unit (160) that is provided above the accommodating unit and that transfers the media accommodated in the accommodating unit to the delivery unit.  It would have been obvious to one having ordinary skill in the art to have modified Matsuoka with the teachings of Hashimoto to achieve the predictable result of feeding a sheet from a stack and transferring the sheet downstream (e.g. obvious to try with limited, predictable results).
Regarding claim 17, Hashimoto discloses a levitating unit (330) that is provided on a side intersecting the delivery direction of the media accommodated in the accommodating unit and that blows air to the side of the medium to levitate the medium in a state where an upper area of the medium is separated, wherein the transfer unit adsorbs the medium levitated by the levitating unit and that transfers to the delivery unit.
Regarding claim 18, as best understood, Hashimoto discloses the medium regulating component is provided in a vicinity of an air blowing port of the levitating unit in a side portion of the accommodating unit (see figure 5).
Regarding claim 20, Hashimoto discloses a processing unit (190) that performs predetermined processing on the medium fed from the medium feeding device.

Allowable Subject Matter
Claims 2, 4, 7, 8, 9, 11, 13, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art on record disclose or suggests each and every element of the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited art is considered to be pertinent to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619